DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 07/27/2022, claims 1, 9 and 15 have been amended, and claims 4, 12 and 18 have been cancelled. Currently, claims 1-3, 5-11, 13-17 and 19-20 are pending.

Allowable Subject Matter
Claims 1-3, 5-11, 13-17 and 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a touch screen fault detection circuitry configuration.
Independent claim 1 distinctly features: 	
	“wherein the driving circuit is configured to provide a voltage signal with a test pattern to the touch sensing pads, and is configured to determine whether an open circuit or a short circuit exists in the touch display panel from a detected signal in response to the voltage signal- wherein the driving circuit is configured to sample the detected signal at a sampling time interval to obtain sampled values, and to determine whether an open circuit or a short circuit exists in the touch display panel by comparing the sampled values with a listening voltage: wherein the driving circuit determines that an open circuit exists in the touch display panel if a number of sampled values lower than the listening voltage is smaller than a lower bound of a count value range: wherein the driving circuit determines that a short circuit exists in the touch display panel if the number of sampled values lower than the listening voltage is larger than an upper bound of the count value range”
Independent claim 9 distinctly features: 	
“a voltage signal generator configured to provide a voltage signal with a test pattern to the touch sensing pads; a detector configured to obtain a detected signal in response to the voltage signal; and a signal processor configured to determine whether an open circuit or a short circuit exists in the touch display panel from the detected signal. wherein the signal processor is configured to sample the detected signal at a sampling time interval to obtain sampled values, and to determine whether an open circuit or a short circuit exists in the touch display panel by comparing the sampled values with a listening voltage: wherein the signal processor determines that an open circuit exists in the touch display panel if a number of sampled values lower than the listening voltage is smaller than a lower bound of a count value range: wherein the signal processor determines that a short circuit exists in the touch display panel if the number of sampled values lower than the listening voltage is larger than an upper bound of the count value range”
Independent claim 15 distinctly features: 	
	“providing a voltage signal with a test pattern to the touch sensing pads; obtaining a detected signal in response to the voltage signal; and determining whether an open circuit or a short circuit exists in the touch display panel from the detected signal- wherein the detected signal is sampled at a sampling time interval to obtain sampled values, and the sampled values are compared with a listening voltage; wherein an open circuit is determined to exist in the touch display panel if a number of sampled values lower than the listening voltage is smaller than a lower bound of a count value range; wherein a short circuit is determined to exist in the touch display panel if the number of sampled values lower than the listening voltage is larger than an upper bound of the count value range”
The closest prior arts Cheng (US 20160364068 A1) teaches touch screen signal line fault detection as shown in paragraphs 28-29, and Li et al. (US 20170205956 A1) teaches touch screen open and shorts detection as shown in paragraphs 40-46.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a touch screen fault detection configuration and process as outlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626